PER CURIAM.
Petitioner seeks a writ of certiorari to review a circuit court order compelling the production of answers to certain plaintiffs interrogatories and request for production of documents. We agree with the circuit court’s ruling regarding plaintiff’s interrogatory number 13(c) and production of documents numbers 10, 15, and 22.
However, we grant the petition as to plaintiff’s interrogatory number 13(d) and plaintiff’s request for production of documents numbers 16, 17, 18, 19, 21, and 23. We find that these items are overly broad, unduly burdensome, not relevant to the underlying litigation, and not likely to lead to any relevant evidence. Accordingly, the order departs from the essential requirements of law and the revelation of the information would cause irreparable injury to the petitioner that could not be remedied on appeal.
We grant the petition for writ of certio-rari and quash the circuit court’s order compelling production of the particular items set out above.
CAMPBELL, A.C.J., and HALL and THREADGILL, JJ., concur.